EXHIBIT 15.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statements on Form F-3 (Registration No. 333-173205, 333-138044, 333-122937, 333-119157 and 333-142286) and Registration Statements on Form S-8 (Registration No. 033-84180, 333-932, 333-11648, 333-122271, 333-122302, 333-142284 and 333-164656) of Attunity Ltd. of our report dated March 30, 2012 with respect to the consolidated financial statements of Attunity Ltd. and its subsidiaries for the year ended December 31, 2011 included in this Annual Report on Form 20-F for the year ended December 31, 2011. /s/ KOST FORER GABBAY & KASIERER Tel-Aviv, Israel KOST FORER GABBAY & KASIERER March 30, 2012 A Member of Ernst & Young Global
